*NOT FOR PUBLICATION*

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

___________________________________
IN RE: JOHNSON & JOHNSON            :              MDL No. 2738
TALCUM POWDER PRODUCTS              :
MARKETING, SALES PRACTICES          :              Civil Action No.:17-4034(FLW)
AND PRODUCTS LITIGATION             :
                                    :                         OPINION
                                    :
This document relates to:           :
                                    :
Moore, et al., Plaintiffs,          :
       vs.                          :
Johnson & Johnson, et al.,          :
                Defendants.         :
____________________________________:

WOLFSON, United States District Judge:

       This matter, one of the transferred cases in the Johnson & Johnson Talcum Powder

Products multidistrict litigation (“MDL”), comes before the Court on a motion to remand,

filed by Plaintiff Bernandine Moore (“Plaintiff”), 1 pursuant to 28 U.S.C. § 1447. Plaintiff,

a Pennsylvania citizen, contends that removal to federal court based upon diversity of

citizenship, by disregarding the citizenship of the Pennsylvania defendant, Rite Aid

HDQTRS Corp. d/b/a Rite Aid Corp. (“Rite Aid”), was defective, because Rite Aid was

properly joined in the original state court action filed in Pennsylvania. Defendants Johnson

& Johnson and Johnson & Johnson Consumer, Inc. (collectively, “J&J”), as well as

defendant Imerys Talc America, Inc. (“Imerys”)(collectively “Defendants”), argue that




1
       Although not specifically indicated in the Complaint, co-plaintiff Jason McDowell
appears to be Ms. Moore’s husband. However, because Ms. Moore is the only person
alleged to have used the products at issue in this case, the Court will only refer to Ms.
Moore as Plaintiff for the purposes of this Opinion.


                                             1
Rite Aid was fraudulently joined in this case to defeat diversity jurisdiction. Imerys

separately argues that remand is not appropriate because the Pennsylvania state courts lack

personal jurisdiction over Imerys. For the following reasons, I find that Plaintiff did not

fraudulently join Rite Aid as a defendant, and thus, removal was improper. In that regard,

Plaintiff’s motion to remand is GRANTED. I note that because this matter is being

remanded, Imerys’ issue regarding personal jurisdiction shall be decided by the state court.

                           PROCEDURAL BACKGROUND 2

       On February 1, 2017, Plaintiff filed this action sounding in negligence and strict

products liability in the Court of Common Pleas of Philadelphia County in Pennsylvania,

against J&J, Rite Aid and Imerys, claiming that she developed ovarian cancer due to

regular perineal application of talcum powder. For purposes of determining diversity, the

J&J entities are citizens of New Jersey, Imerys is a citizen of Delaware and California, and

Rite Aid is a citizen of Pennsylvania. Plaintiff is a citizen of Pennsylvania.

       On March 16, 2017, J&J filed a Notice of Removal, pursuant to 28 U.S.C. § 1446,

to remove the matter to the U.S. District Court for the Eastern District of Pennsylvania. In

so doing, J&J asserted that Rite Aid was fraudulently joined to defeat diversity jurisdiction

because liability could not be imposed on Rite Aid. After removal, on June 1, 2017, the

Multi-District Litigation (“MDL”) Panel transferred this matter to this Court, and on June

28, 2017, Plaintiff moved to remand before this Court.




2
      The Court limits its discussion to the facts relevant to Plaintiff’s instant motion to
remand.



                                             2
                                FACTUAL BACKGROUND 3

           In or around January 2016, Plaintiff was diagnosed with ovarian cancer. Compl. ¶

17. Plaintiff alleges that her cancer resulted from regular perineal application, during the

time period of 1996 to 2015, of talcum powder contained in Johnson & Johnson Baby

Powder and Shower to Shower products (collectively, the “J&J talcum products”). Compl.

¶¶ 71-74. These J&J talcum products, manufactured by J&J, allegedly are made from

talcum powder mined and distributed by Imerys. Id. at ¶ 24. Plaintiff alleges that she

regularly purchased those products from Rite Aid stores in Philadelphia, Pennsylvania. Id.

at ¶ 73.

           According to Plaintiff, the J&J talcum products are “dangerous,” id. at ¶ 17, and

that during the relevant period, a feasible alternative to the J&J talcum products, i.e.,

cornstarch, existed. Id. at ¶ 32. Cornstarch, Plaintiff alleges, is nearly as effective and has

no known health effects.        Id. More specifically, central to Plaintiff’s allegation of

Defendants’ wrongdoing is that the J&J talcum products are carcinogenic and that various

studies, the first of which was conducted in 1971, scientifically support this fact. Id. at ¶¶

48-51. Plaintiff alleges that Defendants, including Rite Aid, were aware of these dangers,

but failed to warn consumers that the J&J talcum products have “a known catastrophic

health hazard associated with [their] use . . . .” Id. at ¶¶ 46, 63. In that connection, Plaintiff

claims that Defendants “procured and disseminated false, misleading, and biased

information regarding the safety of the [J&J talcum products] to the public and used

influence over governmental and regulatory bodies regarding talc.” Id. at ¶ 65.




3
           The following facts are taken from the Complaint, except where noted.


                                                3
       As to marketing, Plaintiff alleges that each defendant, including Rite Aid, played a

role in the sales of J&J talcum products. Plaintiff avers that while J&J manufactures,

markets, tests, promotes and sells the talcum products, Rite Aid distributed and sold those

products in Pennsylvania. Id. at ¶ 28. Plaintiff avers that J&J advertised and marketed

their “Shower to Shower” product as safe for use by women, id. at ¶ 37, and that Rite Aid

collaborated with J&J in marketing the talcum products directly to consumers to increase

sales. Id. at ¶ 38. In that regard, Plaintiff maintains that “Rite-Aid provides [J&J] direct

access to retail performance data in order to allow [J&J] to target consumers, develop an

understanding of shopper behavior and spending patterns and to increase sales of products

such as talcum powder.” Id. at ¶ 39. This “merchandising approach” was known as SEAL,

“Simplify, Educate At Last.” Id. at ¶ 40. In so doing, Plaintiff alleges that Rite Aid

“conspired with [J&J] to market [the J&J talcum products] to Plaintiff and other consumers

while failing to adequately warn about the risks.” Id. at ¶ 46.

       Having used the J&J talcum products for many years, Plaintiff alleges that she has

suffered from severe and permanent physical injuries, endured substantial pain and

suffering, and “needed to undergo extensive medical and/or surgical procedures.” Id. at ¶

75. Thus, as a result of each Defendant’s role with respect to the products at issue, Plaintiff

alleges that Defendants are jointly and severally liable for injuries and damages, including

punitive damages, suffered by Plaintiff. Id. at ¶¶ 76-77.

       Plaintiff’s Complaint asserts 15 Counts against Defendants. The first three counts

allege that Imerys, J&J and Rite Aid, all failed to adequately warn consumers of the dangers

of using the J&J talcum products. See id. at ¶¶ 79-108. Relevant here, Plaintiff complains

that Rite Aid “knew or should have known that the use of [the J&J talcum products] in the




                                              4
female perineal area significantly increased the risk of ovarian cancer in women based upon

scientific knowledge dating back until at least 1971, and had a duty to warn Ms. Moore of

the known or knowable risks of ovarian cancer caused” by the products. Id. at ¶ 101.

Counts VI-VIII of the Complaint alleges negligence against each defendant. Count VIII

specifically names Rite Aid and asserts that “Rite-Aid breached its duty to Ms. Moore and

were otherwise negligent in marketing, selling and/or distributing [the J&J talcum

products] . . . .” Id. at ¶ 144. Plaintiff also asserts, in Count XIII, that Rite Aid, along with

all other defendants, negligently misrepresented that the J&J talcum products were safe for

use in the perineal area. Id. at ¶ 182. Plaintiff submits that each defendant had a duty to

accurately and truthfully represent to the public about the true safety and efficacy of the

J&J talcum products when used in the perineal area. Id. at ¶ 184. Plaintiff further maintain

that because Defendants’ representations of safety were in fact false, they failed to exercise

ordinary care concerning the products “while they were involved in their manufacture, sale,

testing quality assurance, quality control, and distribution in interstate commerce . . . .” Id.

at ¶ 185. 4

        Plaintiff now moves to remand the instant matter to the Court of Common Pleas of

Philadelphia County in Pennsylvania, on the basis that Rite Aid is a citizen of

Pennsylvania, and it was properly joined in this matter; thus, Plaintiff argues this case lacks

complete diversity. J&J and Imerys oppose the motion asserting that Rite Aid does not

have any reasonable possibility of being held liable for Plaintiff’s injuries, and was

therefore, fraudulently joined in this action to defeat diversity jurisdiction.



4
       All remaining counts of the Complaint are asserted against either J&J and/or
Imerys. Because those counts are not at issue here, I will not discuss them.



                                               5
                                      DISCUSSION

       Pursuant to 28 U.S.C. § 1407, this civil action was transferred to this Court as part

of the Johnson & Johnson Talcum Powder Products multidistrict litigation (“MDL”). “The

legislative history of § 1407 . . . demonstrates that Congress intended transferee courts to

have broad pretrial authority.” In re Patenaude, 210 F.3d 135, 144 (3d Cir. 2000). “Under

the Federal rules the transferee district court [has] authority to render summary judgment,

to control and limit pretrial proceedings, and to impose sanctions for failure to make

discovery or comply with pretrial orders.” Id. (citation omitted). Thus, “[a]s an MDL

court sitting within the Third Circuit, [this District Court] must apply [this] Court of

Appeals’ fraudulent joinder standard.” In re Diet Drugs (Phentrmine, Fenfluramine,

Dexfenfluramine) Prod. Liab. Litig., No. 03-20128, 2003 WL 21973329, at *2 (E.D. Pa.

June 12, 2003) (citing In re Korean Airlines Disaster, 829 F.2d 1171, 1174 (D.C. Cir.

1987), aff’d sub nom. Chan v. Korean Air Lines, Ltd., 490 U.S. 122 (1989)); In re Ikon

Office Solutions, Inc. Secs. Litig., 86 F. Supp. 2d 481, 484 (E.D. Pa. 2000)); see also In Re

Plavix Prod. Liab. & Mktg. Litig., No. 13-3610, 2014 WL 4954654, at *6–*8 (D.N.J. Oct.

1, 2014) (applying the Third Circuit’s fraudulent joinder standard to a matter that was

initially filed in California state court and subsequently removed to the U.S. District Court

for the Northern District of California, where it was transferred to the District of New

Jersey as part of an MDL).

                               STANDARD OF REVIEW

       Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants to the district court.” The defendant seeking to remove the matter




                                             6
bears the burden of showing that (1) federal subject matter jurisdiction exists, (2) removal

was timely filed, and (3) removal was proper. 28 U.S.C. §§ 1441, 1446, 1447; Boyer v.

Snap-on Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990), cert. denied, 498 U.S. 1085 (1991).

After a case has been removed, the district court, however, may nonetheless remand it to

state court if the removal was procedurally defective or subject matter jurisdiction is

lacking. 28 U.S.C. § 1447(c).

       In cases where subject matter is based on diversity jurisdiction, see 28 U.S.C. §

1332, each party must be of diverse citizenship from each other and the amount in

controversy must exceed $75,000. 28 U.S.C. § 1332(a); Grand Union Superm. of the

Virgin Isl., Inc., v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir. 2003).

Additionally, Section 1441(b)(2) imposes an added condition on removal known as the

“forum defendant rule,” which provides that an “action otherwise removable solely on the

basis of [diversity] jurisdiction . . . may not be removed if any of the parties in interest

properly joined and served as defendants is a citizen of the State in which such action is

brought.” “Therefore, the forum defendant rule prohibits removal based on diversity where

a defendant is a citizen of the forum state—the state in which the plaintiff originally filed

the case.” In Re Plavix Prod. Liab. & Mktg. Litig., 2014 WL 4954654, at *3 (citing

Blackburn v. United Parcel Service, Inc., 179 F.3d 81, 90 n.3 (3d Cir. 1999)).

                                   FRAUDULENT JOINDER

       An exception to the requirement that removal be based solely on complete diversity

is the doctrine of fraudulent joinder. In re Briscoe, 448 F.3d 201, 215–16 (3d Cir. 2006).

Where multiple defendants are named, but one or more are not of diverse citizenship from

the plaintiff, “the diverse defendant[s] may still remove the action if [they] can establish




                                             7
that the non-diverse defendants were ‘fraudulently’ named or joined solely to defeat

diversity jurisdiction.” Id. at 216. To make this showing, “the removing party carries a

heavy burden of persuasion,” Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir.

1992) (citations omitted); Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990),

because “removal statutes ‘are to be strictly construed against removal and all doubts

should be resolved in favor of remand.’” Batoff, 977 F.2d at 851 (quoting Steel Valley

Author. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987), cert. dismissed,

484 U.S. 1021 (1988) (internal citation omitted)).

       The Third Circuit has instructed “that joinder is fraudulent ‘where there is no

reasonable basis in fact or colorable ground supporting the claim against the joined

defendant, or no real intention in good faith to prosecute the action against the defendant

or seek a joint judgment.’” Boyer, 913 F.2d at 111 (quoting Abels v. State Farm Fire &

Cas. Co., 770 F.2d 26, 32 (3d Cir. 1985)); Batoff v. State Farm Ins. Co., 977 F.2d 848, 852

(3d Cir. 1992) (describing a claim as not colorable if it is “wholly insubstantial and

frivolous”). Accordingly, a court’s determination of fraudulent joinder does not focus on

whether plaintiff’s claims are “plausible” under Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

or Rule 12(b)(6), rather it focuses on whether they are more than “frivolous.” In re Briscoe,

448 F.3d at 218; Batoff, 977 F.2d at 852. To be clear, and importantly, “it is possible that

a party is not fraudulently joined, but that the claim against that party ultimately is

dismissed for failure to state a claim upon which relief may be granted.” In re Briscoe,

448 F.3d at 218 (quoting Batoff, 977 F.2d at 852).

       Once the district court determines that the nondiverse defendant was fraudulently

joined, the court can “disregard, for jurisdictional purposes, the citizenship of certain




                                             8
nondiverse defendants, assume jurisdiction over a case, dismiss the nondiverse defendants,

and thereby retain jurisdiction.” In re Briscoe, 448 F.3d at 16 (quoting Mayes v. Rapoport,

198 F.3d 457, 461 (4th Cir. 1999)). However, should the district court determine that a

colorable ground exists to support a claim against the nondiverse defendant, then subject-

matter jurisdiction is lacking over the removed action and the joinder was not fraudulent.

28 U.S.C. § 1447(c); In re Briscoe, 448 F.3d at 216. Of course, if subject-matter

jurisdiction is lacking, the district court must remand to state court. Id.

       Indeed, “[i]f there is even a possibility that a state court would find that the

complaint states a cause of action against any one of the resident defendants, the federal

court must find that joinder was proper and remand the case to state court.” Boyer, 913

F.2d at 111 (quoting Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983)).

In so doing, the court must “assume[ ] as true all factual allegations of the complaint,”

Batoff, 977 F.2d at 852 (citation omitted), “resolve all contested issues of substantive fact

in favor of the plaintiff[,] and . . . resolve any uncertainties as to the current state of

controlling substantive law in favor of the plaintiff.” Boyer, 913 F.2d at 111 (citation

omitted).

       Applying these standards, the district court must make a two-part inquiry. First,

the court must determine whether the complaint sufficiently alleges the nondiverse

defendants’ “identity and conduct to justify consideration of their citizenship.” In re

Briscoe, 448 F.3d at 218 (quoting Abels, 770 F.2d at 29). Second, the court must cautiously

tread “beyond the face of the complaint for indicia of fraudulent joinder,” Id. (quoting

Abels, 770 F.2d at 29), without stepping “from the threshold jurisdictional issue into a

decision on the merits.” Id. at 219 (quoting Boyer, 913 F.2d at 112 (citation omitted).




                                              9
       As part of the fraudulent joinder assessment, “‘the district court must focus on the

plaintiff’s complaint at the time the petition for removal was filed.’” Hogan v. Raymond

Corp., 536 F. App’x 207, 211 (3d Cir. 2013) (quoting In re Briscoe, 448 F.3d at 217

(quoting Batoff, 977 F.2d at 851)); see also Abels, 770 F.2d at 29 (citing Pullman Co. v.

Jenkins, 305 U.S. 534, 537, 540 (1939)); Cavallini v. State Farm Mut. Auto Ins. Co., 44

F.3d 256, 264 & n.16 (5th Cir. 1995) (explaining the rationale for this requirement).

However, information outside of the complaint may be considered for jurisdictional

purposes when it clarifies an allegation included in the complaint:

       [Although [the defendant] is correct that a plaintiff may not defeat removal
       by subsequently changing his [complaint], because post-removal events
       cannot deprive a court of jurisdiction once it has attached, St. Paul Mercury
       Indemnity Co. v. Red Cab Co., 303 U.S. 283, 292 (1938),] in this case the
       affidavits clarify a petition that previously left the jurisdictional question
       ambiguous. Under those circumstances, the court is still examining the
       jurisdictional facts as of the time the case is removed, but the court is
       considering information submitted after removal.
                               5
Cavallini, 44 F.3d at 265          (emphasis original) (quoting Asociacion Nacional de

Pescadores a Pequena Escala o Artesanales de Colombia (ANPAC) v. Dow Quimica de

Colombia S.A., 988 F.2d 559, 565 (5th Cir. 1993), cert. denied, 510 U.S. 1041 (1994),

abrogated on other grounds by Marathon Oil Co. v. Ruhrgas, 145 F.3d 211 (5th Cir. 1998),

rev’d sub nom. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574 (1999); Conk v. Richards

& O’Neil, LLP, 77 F. Supp. 2d 956, 964 (S.D. Ind. 1999) (“saying that the district court

must ‘focus on the plaintiff’s complaint at the time the petition for removal was filed’ falls

short of prohibiting a plaintiff from elaborating on the claims actually asserted in the




5
       The Third Circuit has approvingly cited to Cavallini v. State Farm Mut. Auto Ins.
Co., for its rationale of focusing on the plaintiff’s complaint at the time the petition for
removal was filed. See Hogan, 536 F. App’x at 211.


                                             10
complaint”). However, considering post-removal information for clarification purposes

“does not [mean] that, after a fraudulent joinder removal, a plaintiff may amend the

complaint in order to state a claim against the nondiverse defendant, and thus divest the

federal court of jurisdiction.” Id. (footnote omitted); accord Griggs v. State Farm v.

Lloyds, 181 F.3d 694, 700 (5th Cir. 1999) (“[p]ost-removal filings may not be considered

. . . when or to the extent that they present new causes of action or theories not raised in

the controlling petition filed in state court” (citation omitted)).

                                         ANALYSIS

        Plaintiff’s injuries allegedly resulted from her perineal application of the J&J

talcum products from approximately 1996 to 2015, and that Plaintiff purportedly purchased

those products from Rite Aid. Plaintiff claims that Rite Aid, as a seller of those products,

should be held strictly liable for its failure to warn consumers of their alleged dangers.

Alternatively, Plaintiff alleges that Rite Aid was negligent in its marketing, selling and/or

distributing of the products, including misrepresenting that the products were safe for use

in the perineal areas of women. 6 Defendants argue that Rite Aid is fraudulent joined,

however, because contrary to strict liability law in Pennsylvania, Plaintiff’s Complaint is

devoid of any allegations that casually connect Plaintiff’s ovarian cancer to the talc-

containing products she purchased from Rite Aid. 7

        Pennsylvania adopted Restatement (Second) of Torts § 402A, which states that:




6
        It is undisputed that Pennsylvania law governs Plaintiff’s substantive claims.
7
         Because I find that Plaintiff has, at least, a colorable basis to assert her strict
liability claim against Rite Aid, I need not analyze other causes of action; rather, I leave
the merits of those claims to the sound judgment of the state court.


                                              11
       (1) One who sells any product in a defective condition unreasonably dangerous to
       the seller or consumer or to his property is subject to liability for physical harm
       thereby caused to the ultimate user or consumer, or to his property, if

               (a) the seller is engaged in the business of selling such a product, and

               (b) it is expected to and does reach the user or consumer without substantial
               change in the condition in which it is sold.

       (2) The rule stated in Subsection (1) applies although

               (a) the seller has exercised all possible care in the preparation and sale of
               his product, and

          (b) the user or consumer has not bought the product from or entered into any
          contractual relation with the seller.

See Webb v. Zern, 422 Pa. 424, 427 (1966);

         Comment f to Section 402A further explains that the section “applies to any

manufacturer of such a product, to any wholesale or retail dealer or distributor . . . . It is

not necessary that the seller be engaged solely in the business of selling such products.” §

402 A, cmt. f. See Meadows v. Anchor Longwall & Rebuild, Inc., 306 Fed. Appx. 781,

785 (3d. Cir. 2009); see also Malloy v. Doty Conveyor, 820 F. Supp. 217, 220 (E.D. Pa.

1993) (quoting Burch v. Sears, Roebuck & Co., 467 A.2d 615, 621 (Pa. Super. Ct. 1983)).

In that regard, in Pennsylvania, a “seller” in this context includes “all suppliers of a

defective product in the chain of distribution, whether retailers, partmakers, assemblers,

owners, sellers, lessors or any other relevant category.” Burch, 467 A. 2d at 622. This

broad rule “ensures the availability of compensation to the injured party, and helps place

the burden of such injury on parties who, unlike the consumer, have a better opportunity to

control the defect or spread its costs through pricing.” Id. Moreover, the justification for

strict liability “‘has been said to be that a seller . . . has undertaken and assumed a special

responsibility’ toward the user, that the public has the right to ‘rely upon the seller, that



                                              12
reputable sellers will stand behind their goods,’ and that the proper persons to afford

protection to consumers ‘are those who market the products.’” Tracey v. Winchester

Repeating Arms Co., 745 F. Supp. 1099, 1108 (E.D. Pa. 1990)(quoting Rest. (Second) of

Torts § 402A cmt. c).

        In Pennsylvania, to state a claim under § 402A for strict liability, a plaintiff must

allege that 1) the product was defective, 2) that the defect was a proximate cause of the

plaintiff's injuries, and 2) that the defect causing the injury existed at the time the product

left the seller's hands. Davis v. Berwind Corporation, 547 Pa. 260, 266-67 (1997);

Berkebile v. Brantly Helicopter Corporation, 462 Pa. 83, 93-94 (1975). The seller is not

liable if a safe product is made unsafe by subsequent changes. Id. Relevant here, “[a]

dangerous product can be considered ‘defective’ for strict liability purposes if it is

distributed without sufficient warnings to notify the ultimate user of the dangers inherent

in the product.” Davis, 547 Pa. at 267 (citation omitted). “The determination of whether

a warning is adequate and whether a product is ‘defective’ due to inadequate warnings are

questions of law to be answered by the trial judge.” Id.

        Here, Defendants argue that the Complaint does not plausibly allege that the talc

products purchased at Rite Aid are causally connected to Plaintiff’s ovarian cancer. I

disagree. On this issue, I do not write on a blank slate. Recently, in Kleiner v. Rite Aid

Corp., No. 17-3975, 2017 U.S. Dist. LEXIS 173898 (E.D. Pa. Oct. 16, 2017), the court,

applying Pennsylvania law, held that Rite Aid can be held strictly liable as a seller of J&J

talcum products because the plaintiff alleged that Rite Aid placed those products on the

market in a defective condition based on a failure to warn. Id. at *6-7. In that case, the

plaintiff’s strictly lability claim is virtually identical to the claim raised in this case. Indeed,




                                                13
the plaintiff there also accused Rite Aid of “strict lability failure to warn.” Id. at *2. The

plaintiff alleged that she purchased the product regularly from eight Rite Aid stores over a

prolonged period of time. While defendant J&J argued that the plaintiff did not specify

how “regularly” she bought the products, in determining whether Rite Aid was fraudulently

joined in that case, the court found that the plaintiff had alleged sufficient facts to establish

that the J&J talcum products caused plaintiff’s ovarian cancer. Id. at *6. In so holding,

the court reiterated that in Pennsylvania, strict liability does not require the plaintiff to

allege that the defendant-seller had the requisite knowledge of the inherent dangerousness

of the products it sold. 8 Id. at *9. More importantly, the court found that the merit-based

arguments made by the defendant should be directed at a later stage in the litigation, when

plaintiff faces a heavier burden of persuasion. Id. at *7.

        Here, Plaintiff, just like the plaintiff in Kleiner, alleges that she was diagnosed with

ovarian cancer after over 20 years of usage of J&J talcum products brought from four Rite

Aid stores. In that regard, Plaintiff asserts that Rite Aid, as a seller of those products,

should be held strictly liable for the harm that she suffered by using the talcum products.

J&J argues, as it did unsuccessfully in Kleiner, that Plaintiff, here, fails to allege how

“regularly” she purchased and applied the talc products bought from Rite Aid. In other

words, J&J takes issue with Plaintiff’s lack of allegations regarding how frequently

Plaintiff used the talcum products purchased at Rite Aid. Aa matter of fraudulent joinder,

I agree with the Kleiner court that all that Plaintiff need to allege now is that her strict

liability claim against Rite Aid is “possible” and has a colorable basis. See Batoff v. State




8
      Indeed, here, nonetheless, Plaintiff does allege that Rite Aid knew or should have
known about the products’ dangerousness.


                                               14
Farm Ins. Co., 977 F.2d 848, 852 (3d Cir. 1992)(“[T]he inquiry into the validity of a

complaint triggered by a motion to dismiss under Rule 12(b)(6) is more searching than that

permissible when a party makes a claim of fraudulent joinder. Therefore, it is possible that

a party is not fraudulently joined, but that the claim against that party ultimately is

dismissed for failure to state a claim upon which relief may be granted.”).

       Indeed, contrary to J&J’s position, the Complaint is replete with allegations of

wrongful conduct against Rite Aid. As I have set forth above, Plaintiff alleges that Rite

Aid knew or should have known about the dangers of J&J talcum powder products, and

despite the dangers, however, Plaintiff alleges that Rite Aid nevertheless participated in a

scheme with J&J for the purpose of marketing the products for perineal use to female

consumers. In that connection, Plaintiff avers that Rite Aid failed to warn consumers that

the talc products could cause ovarian cancer. See Lynn v. Yamaha Golf-Car Co., 894 F.

Supp. 2d 606, 638-39 (W.D. Pa. 2012)(applying Pennsylvania law, the court found that

sellers of commercial products are required to provide reasonable instructions and

warnings about the foreseeable risks of injury posed by their products, and failure to do so

may subject the sellers may to strict liability); Knipe v. Smithkline Beecham, 583 F. Supp.

2d 602, 626 (E.D. Pa. 2008); Thomas v. Staples, Inc., 2 F. Supp. 3d 647, 658 (E.D. Pa.

2014); Beitler v. City of Phila., 738 A.2d 37, 41 (Pa. Super. 1999).

       On the face of the Complaint, I cannot find any indicia of fraudulent joinder for the

purpose of destroying diversity. Plaintiff’s allegations show an actual intention to proceed

against Rite Aid. Therefore, without “inquir[ing] any further into the legal merits[, which]

would be inappropriate in a preliminary jurisdictional determination,” there is “some

reasonable basis in fact and some colorable legal ground supporting a [strict liability] claim




                                             15
against [Rite Aid].” See In re Briscoe, 448 F.3d at 219. (internal citations and alterations

omitted). Thus, it cannot be said that the claims asserted against Rite Aid could be deemed

“wholly insubstantial and frivolous.” Id. at 218. However, I stress that this determination

involves only the issue of fraudulent joinder, not whether Plaintiff’s claims would pass

muster under Rule 12(b)(6).

       Finally, in opposing remand, Imerys argues that the state court would lack personal

jurisdiction over it. I note that Imerys did not file a motion to dismiss for lack of personal

jurisdiction, but rather raised this argument in an opposition brief. In any event, because I

find that removal on diversity grounds was not appropriate, the question of personal

jurisdiction shall be left to the state court, and Imerys may raise this issue upon remand. 9

                                      CONCLUSION

       For the above reasons, Plaintiff’s motion is GRANTED, and this matter is

remanded to the Court of Common Pleas of Philadelphia County, Pennsylvania.




DATED: October 3, 2018                                        /s/ Freda L. Wolfson
                                                              Freda L. Wolfson
                                                              U.S. District Judge




9
        This is not the only member case in the MDL wherein Imerys has raised the
question of personal jurisdiction. While, in this case, I find that the state court should
decide the issue, this Court may confront this question again in other pending cases in the
MDL. And, based on Imerys’ jurisdictional arguments, I caution that some plaintiffs,
including Moore, would face an uphill battle in demonstrating personal jurisdiction.
Furthermore, I note that the fraudulent joinder analysis that I have conducted here only
concerns the strict liability law in Pennsylvania; this Opinion, thus, is limited in that
respect.


                                             16
